Exhibit 10.1

 


 


 

--------------------------------------------------------------------------------



 
SERIES A CONVERTIBLE PREFERRED SHARES
 
PURCHASE AGREEMENT
 


 
Dated as of January 18, 2011
 
between

 
MILESTONE LONGCHENG LIMITED
 
and
 
CHINA BCT PHARMACY GROUP, INC.
 

--------------------------------------------------------------------------------

 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 


 

ARTICLE I DEFINITIONS AND INTERPRETATION 5

 
 
Section 1.1
Definitions. 
5

 
Section 1.2
Interpretation. 
5

 

ARTICLE II PURCHASE AND SALE OF SHARES 6

 
 
Section 2.1
Purchase and Sale of Shares. 
6

 
Section 2.2
The Closing. 
6

 
Section 2.3
Investor Deliveries at the Closing. 
6

 
Section 2.4
Company Deliveries at the Closing. 
6

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7

 
 
Section 3.1
Organization. 
7

 
Section 3.2
Capitalization. 
7

 
Section 3.3
Authorization; Execution and Enforceability. 
9

 
Section 3.4
Subsidiaries and Joint Ventures. 
9

 
Section 3.5
No Conflicts; Consents and Approvals. 
9

 
Section 3.6
SEC Reports; Financial Statements. 
10

 
Section 3.7
Absence of Certain Changes. 
11

 
Section 3.8
No Undisclosed Liabilities. 
11

 
Section 3.9
Litigation. 
11

 
Section 3.10
Licenses
12

 
Section 3.11
Intellectual Property Rights. 
12

 
Section 3.12
Trading. 
14

 
Section 3.13
Tax Matters. 
15

 
Section 3.14
Tangible Assets. 
15

 
Section 3.15
Real Property. 
15

 
Section 3.16
Insurance.
16

 
Section 3.17
Contracts. 
16

 
Section 3.18
Employees and Labor Relations.
17

 
Section 3.19
Benefit Plans. 
18

 
Section 3.20
Compliance with Law. 
18

 
Section 3.21
Environmental Matters. 
18

 
Section 3.22
Related Party Transactions. 
19

 
Section 3.23
Investment Company
19

 
Section 3.24
Corrupt Practices; USA Patriot Act, OFAC. 
19

 
Section 3.25
Validity of the Shares. 
20

 
Section 3.26
Registration, Information and Special Voting Rights. 
20

 
Section 3.27
Securities Law Compliance. 
20

 
Section 3.28
Brokers. 
20

 
Section 3.29
Restructuring. 
21

 
Section 3.30
Disclosure. 
21

 
 
2

--------------------------------------------------------------------------------

 
 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTOR  21

 
 
Section 4.1
Organization, Standing and Power. 
21

 
Section 4.2
Authorization; Execution and Investor. 
22

 
Section 4.3
No Conflict; Consents and Approvals. 
22

 
Section 4.4
Purchase Entirely for Own Account. 
22

 
Section 4.5
Investment Experience. 
22

 
Section 4.6
Restricted Securities. 
22

 
Section 4.7
Legends. 
23

 
Section 4.8
Accredited Investor. 
23

 
Section 4.9
No General Solicitation. 
23

 

ARTICLE V COVENANTS OF THE COMPANY 24

 
 
Section 5.1
Access to Information. 
24

 
Section 5.2
Conduct of Business. 
24

 
Section 5.3
Trading. 
24

 
Section 5.4
Preserve Accuracy of Representations and Warranties; Fulfillment of Conditions;
Notification of Certain Matters.
24

 
Section 5.5
Contractual Consents and Governmental Approvals. 
25

 
Section 5.6
Limitation on Short Sales. 
26

 
Section 5.7
Board Representation. 
26

 
Section 5.8
Matters Requiring Consent of the Investor. 
26

 
Section 5.9
Use of Proceeds
27

 
Section 5.10
Big Four Auditor Requirement
27

 
Section 5.11
Employee Share Incentive Plan
28

 
Section 5.12
Indebtedness.
28

 
Section 5.13
Non-Competition.
28

 
Section 5.14
Director and Officer and Key Man Insurance.
29

 
Section 5.15
Undertakings.
29

 
Section 5.16
State Administration of Foreign Exchange.
29

 
Section 5.17
Trademarks.
29

 
Section 5.18
Licenses.
29

 

ARTICLE VI CONDITIONS  29

 
 
Section 6.1
Conditions to the Company’s Obligations. 
29

 
Section 6.2
Conditions to the Investor’s Obligations. 
30

 

ARTICLE VII INDEMNIFICATION  31

 
 
Section 7.1
Survival. 
31

 
Section 7.2
Indemnification.
32

 
Section 7.3
Indemnification Procedures. 
32

 
Section 7.4
Third-Party Claims. 
32

 
Section 7.5
Tax Treatment of Indemnity Payments. 
33

 
 
3

--------------------------------------------------------------------------------

 
 

ARTICLE VIII FURTHER AGREEMENTS  33

 
 
Section 8.1
Public Announcements. 
33

 
Section 8.2
Fees and Expenses. 
33

 

ARTICLE IX GENERAL  34

 
 
Section 9.1
Termination. 
34

 
Section 9.2
Notices. 
34

 
Section 9.3
Complete Agreement; No Third-Party Beneficiaries. 
36

 
Section 9.4
GOVERNING LAW. 
36

 
Section 9.5
Arbitration. 
36

 
Section 9.6
Successor and Assigns. 
37

 
Section 9.7
Counterparts. 
37

 
Section 9.8
Remedies; Waiver. 
37

 
Section 9.9
Severability. 
37

 
Section 9.10
Amendment; Waiver. 
38

 
 
4

--------------------------------------------------------------------------------

 
 
 

Exhibit A  40     Exhibit B-1  48     Amended and Restated Certificate of
Incorporation   48     Exhibit B-2  49     Authorizing Resolutions   49    
Exhibit B-3  50     Certificate of Designation   50     Exhibit C  51    
Reserved   51     Exhibit D  52     Registration Rights Agreement   52    
Exhibit E  53     Shareholders Agreement   53     Exhibit F-1  54    
Shareholder Undertakings   54     Exhibit F-2  55     Shareholder Undertakings
 55

 
 
5

--------------------------------------------------------------------------------

 
 
SERIES A CONVERTIBLE PREFERRED SHARES
PURCHASE AGREEMENT
 
THIS SERIES A CONVERTIBLE PREFERRED SHARES PURCHASE AGREEMENT, dated as of
January 18, 2011, is by and between MILESTONE LONGCHENG LIMITED, a company
organized under the laws of the British Virgin Islands (the “Investor”), and
CHINA BCT PHARMACY GROUP, INC., a company organized under the laws of Delaware
(the “Company” and together with the Investor, the “Parties” and each a
“Party”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has created a new series of convertible preferred shares
designated as Series A Convertible Preferred Shares, par value US$0.001 per
share (the “Preferred Shares”), under the Company’s amended and restated
Certificate of Incorporation, which is in the form attached as Exhibit B-1
hereto (the “Amended Certificate”), through the adoption by the Board of
Directors of the Company of an authorizing resolution in the form attached as
Exhibit B-2 hereto (the “Authorizing Resolution”) with rights set forth in a
certificate of designation in the form attached as Exhibit B-3 (the “Certificate
of Designation”) ; and
 
WHEREAS. the Company wishes to issue and sell to the Investor, and the Investor
wishes to purchase from the Company, 9,375,000 Preferred Shares (the “Shares”)
upon the terms and subject to the conditions set forth herein and in the
Transaction Documents;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
 
Section 1.1 Definitions.
 
The capitalized terms that are defined in Exhibit A are used herein with the
meanings set forth therein.
 
Section 1.2 Interpretation.
 
(a) Headings.  The headings to the Articles, Sections and Subsections of this
Agreement or any Exhibits to this Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.
 
(b) Usage.  In this Agreement, unless the context requires otherwise:  (i) the
singular number includes the plural number and vice versa;  (ii) reference to
any gender includes each other gender; (iii) the Exhibits to this Agreement are
hereby incorporated into, and shall be deemed to be a part of, this Agreement;
(iv) the terms “hereunder”, “hereof”, “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
section or other provision hereof; (v) the words “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation”;
and (vi) a reference to any Article, Section, Subsection or Exhibit shall be
deemed to refer to the corresponding Article, Section, Subsection, or Exhibit of
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE II
PURCHASE AND SALE OF SHARES
 
Section 2.1 Purchase and Sale of Shares. At the Closing, the Company shall issue
and sell to the Investor, and the Investor shall purchase from the Company, the
Shares on the terms and subject to the conditions set forth herein, free and
clear of any Liens.  At the Closing, the Investor shall pay the Company, as
consideration for the Shares, an aggregate purchase price of US$30,000,000 (the
“Purchase Price”) less the Expense Reimbursement referred to in Section 8.2
below (the amount of the Purchase Price remaining after the deduction of such
Expense Reimbursement being sometimes hereinafter referred to as the “Net
Purchase Price”).
 
Section 2.2 The Closing. Subject to the fulfillment of the conditions set forth
in Article VII, the issuance, purchase and sale of the Shares and the
consummation of the other Transactions (the “Closing”) shall take place in the
offices of Latham & Watkins, at 10:00 a.m. local time, on February 18, 2011, or
at such other time and place as the Company and the Investor may agree (the date
on which the Closing actually takes place being sometimes referred to herein as
the “Closing Date”).  At the Closing, the Investor and the Company shall make
certain deliveries, as specified in Sections 2.3 and 2.4, respectively, and all
such deliveries, regardless of chronological sequence, shall be deemed to occur
contemporaneously and simultaneously on the occurrence of the last delivery and
none of such deliveries shall be effective until the last of the same has
occurred.
 
Section 2.3 Investor Deliveries at the Closing. At the Closing, the Investor
shall deliver to the Company:
 
(a) the Net Purchase Price by wire transfer of same-day funds to a bank account
designated in writing by the Company at least three Business Days prior to the
Closing;
 
(b) a counterpart of the Registration Rights Agreement, duly executed by the
Investor;
 
(c) a counterpart of the Shareholders Agreement, duly executed by the Investor;
 
(d) each of the opinions, certificates and documents required to be delivered by
the Investor at the Closing pursuant to Section 6.2; and
 
(e) such other instruments, agreements, opinions, certificates and documents as
may be reasonably requested by the Company in order to consummate the
Transactions.
 
Section 2.4 Company Deliveries at the Closing. At the Closing, the Company shall
deliver to the Investor:
 
(a) a certificate representing the Shares registered in the name of the
Investor;
 
 
7

--------------------------------------------------------------------------------

 
 
(b) a counterpart of the Registration Rights Agreement, duly executed by the
Company;
 
(c) a counterpart of the Shareholders Agreement, duly executed by the Company
and Shareholders;
 
(d) a true and correct copy of the Amended Certificate, duly approved by the
shareholders of the Company;
 
(e) a true and correct copy of the Authorizing Resolutions, duly executed by the
Board;
 
(f) a true and correct copy of the Certificate of Designation, duly approved by
the Board;
 
(g) a true and correct copy of the resolution appointing the Investor Director
on the Board with effect immediately after the Closing, duly executed by the
Board;
 
(h) each of the opinions, certificates and documents required to be delivered by
the Company at the Closing pursuant to Section 6.2; and
 
(i) such other instruments, agreements, opinions, certificates and documents as
may be reasonably requested by the Investor in order to consummate the
Transactions.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to the Investor as of the date of
this Agreement and as of the Closing Date, as follows:
 
Section 3.1 Organization.
 
The Company (a) is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; (b) has all requisite corporate power and
authority to carry on its business as now conducted; (c) is duly qualified,
licensed and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to do so would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and (d) has the corporate power and authority to execute,
deliver and perform its obligations under each of the Transaction Documents to
which it is a party.  The Company is not in default under or in violation of any
provision of its Certificate of Incorporation or By-laws, and no such defaults
or violations have occurred in the past which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
Section 3.2 Capitalization.
 
 
8

--------------------------------------------------------------------------------

 
 
(a) The authorized capital of the Company consists of 100,000,000 Common
Shares.  Of the Common Shares currently authorized:  38,154,340 shares are
currently outstanding, 4,769,293 shares are reserved for issuance under the
Share Incentive Plan (of which 1,125,000 shares are reserved upon exercise of
Employee Share Options), 1,759,301 shares are issuable upon exercise of warrants
issued to certain investors, 351,934 shares are issuable upon exercise of
warrants issued to the co-placement agents in a private placement by the
Company, and the remainder of 53,855,132 shares (the “Undesignated Shares”) are
unissued and not reserved for issuance for any purpose.
 
(b) Section 3.2(b) of the Disclosure Schedule sets forth a list of all Employee
Share Options currently outstanding.  Except for such Employee Share Options or
as otherwise set forth in Section 3.2(b) of the Disclosure Schedule: (i) there
are no outstanding Convertible Securities or Share Purchase Rights or any stock
appreciation rights, performance stock awards or other employee incentive awards
the value of which is determined by reference to the value of the Common Shares,
(ii) the Company is not a party to any other agreements or commitments
obligating the Company to issue, sell, repurchase, redeem or otherwise acquire
any shares of Capital Stock, Convertible Securities or Share Purchase Rights;
and (iii) to the knowledge of the Company, no other Person is a party to or
otherwise bound by any agreements, trusts, proxies, instruments or other
commitments relating to the voting, purchase, sale or other disposition of any
shares of Capital Stock, Convertible Securities or Share Purchase Rights held by
such Person.  Neither the issuance of the Shares as contemplated herein nor the
issuance of any Conversion Shares will cause the number of Common Shares
issuable pursuant to the Employee Share Options or any other outstanding
Convertible Securities or Share Purchase Rights to increase as a result of any
antidilution provisions relating thereto.
 
(c) There are no authorized or outstanding bonds, debentures, notes or other
obligations of the Company, the holders of which have the right to vote with the
holders of Common Shares on any matter.
 
(d) Except as disclosed in the SEC Reports or Section 3.2(d) of the Disclosure
Schedule, the Company does not have in effect any dividend reinvestment plans or
employee stock purchase plans.
 
(e) All outstanding shares of Capital Stock have been duly authorized and
validly issued and are fully-paid and nonassessable and have been offered and
issued without violation of any preemptive rights of any Person or any
applicable securities laws.  All outstanding Employee Share Options have been or
will be issued without violation of any applicable securities laws, and all
Common Shares issued upon exercise thereof will have been, upon such issuance,
duly authorized and validly issued without violation of any preemptive rights of
any Person and will be fully-paid and nonassessable.
 
(f) Upon the due issuance by the Company to the Investor of Common Shares as
contemplated in Section 5.6 hereof, such Common Shares will be duly and validly
issued and the Investor will be entitled to the rights of a registered holder of
the Common Shares.
 
(g) Immediately following the Closing, the total number of Preferred Shares the
Investor will hold will represent 18.5% of the outstanding share capital of the
Company on a fully-diluted as-converted basis.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.3 Authorization; Execution and Enforceability.
 
(a) The Company has all requisite corporate power and authority to execute,
deliver and perform each Transaction Document to which it is a party and to
consummate each of the Transactions.  The execution, delivery and performance of
each Transaction Document to which the Company is a party and the consummation
of each of the Transactions has been duly authorized by the Board and no further
corporate action on the part of the Company (including any action by the
shareholders of the Company) is required in connection therewith.
 
(b) This Agreement has been duly executed and delivered by the Company and
constitutes, and, upon execution and delivery thereof as contemplated herein,
each other Transaction Document to which the Company is a party will have been
duly executed and delivered by the Company and will constitute, a legal, valid
and binding obligation of the Company enforceable against it in accordance with
its terms.
 
Section 3.4 Subsidiaries and Joint Ventures.
 
(a) All material Subsidiaries of the Company are described in the SEC Reports or
in Section 3.4(a) of the Disclosure Schedule.  Each of the Subsidiaries (i) has
been duly organized and is validly existing and in good standing under the laws
of its jurisdiction of incorporation; (ii) has all requisite corporate power and
authority to carry on its business as now conducted; and (iii) is duly
qualified, licensed and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  Except as disclosed in the SEC Reports or in such Section
3.4(a) of the Disclosure Schedule: (i) all of the outstanding shares or
registered capital or other equity capital in each of such Subsidiaries is duly
authorized, validly issued, fully paid and nonassessable; (ii) all of the
outstanding shares or registered capital of, or other ownership interest in each
of such Subsidiaries is owned by the Company or a wholly-owned Subsidiary of the
Company, free and clear of any Liens; and (iii) there are no outstanding
subscriptions, rights, convertible securities or other agreements or commitments
obligating the Company or any such Subsidiary to issue, transfer or sell any
securities of any such Subsidiary.
 
(b) Except as described in the SEC Reports or in Section 3.4(b) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries owns, of
record or beneficially, any material direct or indirect equity or other interest
in any other Entity.
 
Section 3.5 No Conflicts; Consents and Approvals.
 
(a) Except as set forth in Section 3.5(a) of the Disclosure Schedule, the
execution, delivery or performance by the Company of the Transaction Documents
to which it is a party and the consummation of Transactions will not (a)
conflict with or violate any provision of the Certificate of Incorporation or
By-laws of the Company or any Organizational Document of any of its
Subsidiaries; (b) result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of, create
in any Person any right to accelerate, terminate, modify or cancel, or require
any notice, consent or waiver under, any
 
 
10

--------------------------------------------------------------------------------

 
 
Contractual Obligation or any Law applicable to the Company or any of its
Subsidiaries or any of their respective properties and assets; (c) result in the
imposition of any Lien upon any properties or assets of the Company or any of
its Subsidiaries; (d) result in the Company being required to redeem, repurchase
or otherwise acquire any outstanding equity or debt interests, securities or
obligations of the Company or any of its Subsidiaries or any options or other
rights exercisable for any of same; or (e) cause the accelerated vesting of any
Employee Share Options or other employee benefits or result in any obligations
on the part of the Company or any of its Subsidiaries to pay any additional
severance benefits upon the termination of the employment of any employee
thereof.
 
(b) Except as set forth in Section 3.5(b) of the Disclosure Schedule, the
Company is not required to obtain any consent, authorization or approval of, or
make any filing, notification or registration with, any Governmental Authority
or any self regulatory organization in order for the Company to execute, deliver
and perform any Transaction Document to which it is a party or to consummate any
of the Transactions (“Company Approvals”).  The Company has no reason to believe
that any of the consents, authorizations or approvals listed in Section 3.5(b)
of the Disclosure Schedule will not be received or will be received with
conditions, limitations or restrictions that would adversely impact the Company
or any of its Subsidiaries.
 
(c) Except as set forth in Section 3.5(c) of the Disclosure Schedule, no
Contractual Consents are required to be obtained under any Contractual
Obligation applicable to the Company or any of its Subsidiaries in connection
with the execution, delivery or performance by the Company of any Transaction
Document to which it is a party or the consummation of any of the Transactions
(“Company Contractual Consents”).
 
Section 3.6 SEC Reports; Financial Statements.
 
(a) The Company has timely filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all the foregoing filed prior to the
date hereof and all exhibits included or incorporated by reference therein and
financial statements and schedules thereto and documents included or
incorporated by reference therein being sometimes hereinafter collectively
referred to as the “SEC Reports”).  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act applicable to the SEC Reports, and none of the SEC Reports, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The Company has furnished, in connection with
the Disclosure Schedule, the draft amended SEC Reports currently under
consideration with the SEC.
 
(b) As of their respective dates, except as set forth therein or in the notes
thereto, the financial statements contained in the SEC Reports and the related
notes (the “Financial Statements”) complied as to form in all material respects
with all applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  The Financial Statements: (i) were
prepared in accordance with accounting principles generally accepted in the
United States (“GAAP”), consistently applied during the periods involved (except
(i) as may be otherwise indicated in the notes thereto or (ii) in the case of
unaudited interim statements, to the extent that they may not include footnotes,
may be condensed or summary statements), (ii) fairly present in all material
respects the consolidated financial position of the Company and its consolidated
subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal and recurring year-end audit adjustments) and
(iii) are in all material respects in accordance with the books of account and
records of the Company and its consolidated subsidiaries (except as may be
otherwise noted therein).
 
 
11

--------------------------------------------------------------------------------

 
 
Section 3.7 Absence of Certain Changes.
 
Except as disclosed in the SEC Reports or in Section 3.7 of the Disclosure
Schedule, since September 30, 2010, (a) there has not been any Material Adverse
Effect or any changes, events or developments that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and (b) the
Company and its Subsidiaries have conducted their respective businesses only in
the ordinary course and in conformity with past practice.
 
Section 3.8 No Undisclosed Liabilities.
 
Except as disclosed in the SEC Reports or in Section 3.8 of the Disclosure
Schedule, neither the Company nor any of its Subsidiaries has any liability to
the best of its knowledge after due inquiry (whether absolute or contingent,
whether liquidated or unliquidated, whether due or to become due), except for
the following: (a) liabilities reflected in or reserved for in the Recent
Balance Sheet, (b) liabilities that have arisen since the date of the Recent
Balance Sheet in the ordinary course of the businesses of the Company and its
Subsidiaries consistent with past practice that are similar to the liabilities
reflected on the Recent Balance Sheet, (c) liabilities incurred in the ordinary
course of the businesses of the Company and its Subsidiaries consistent with
past practice that would not be required under GAAP to be reflected in an
audited consolidated balance sheet of the Company and its consolidated
subsidiaries and that are not in the aggregate material and (d) liabilities
incurred in connection with the Transactions.
 
Section 3.9 Litigation.
 
Except as disclosed in the SEC Reports or in Section 3.9 of the Disclosure
Schedule, there is no Action or Proceeding to which the Company or any of its
Subsidiaries or any of their respective officers, directors or employees is a
party (either as a plaintiff or defendant) pending or, to the knowledge of the
Company, threatened before any Governmental Authority (i) that challenges the
validity or propriety of any of the Transactions or (ii) if determined adversely
to the Company or any of its Subsidiaries or any such officer, director or
employee would reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.  Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, there has
not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by any Governmental Authority involving the
Company or any of its Subsidiaries or any officer, director, employee
thereof.  The Company has not received a stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act and, to the knowledge of the Company, the SEC
has not issued any such order. No order, judgment or decree of any Governmental
Authority has been issued in any Action or Proceeding to which the Company or
any of its Subsidiaries is or was a party or, to the knowledge of the Company,
in any other Action or Proceeding except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 3.10 Licenses
 
Except as disclosed in the SEC Reports or in Section 3.10 of the Disclosure
Schedule, all Licenses required to be obtained by the Company or any of its
Subsidiaries in all relevant jurisdictions in order to own their respective
assets and to operate their respective businesses, including, but not limited
to, registrations with the Ministry of Commerce, the State Administration of
Industry and Commerce, the State Administration for Foreign Exchange, tax
bureau, customs, social welfare, state food and drug administration and
environmental competent authorities of the PRC, have been duly obtained in
accordance with all applicable Laws and are valid, binding and in full force and
effect.  In respect of each such License that is subject to periodic renewal,
neither the Company nor its subsidiaries has any reason to believe that such
renewals will not be timely granted by the relevant Government Authorities.  The
Company and each of its Subsidiaries have been conducting and will conduct their
businesses activities within the permitted scope of business outlined in each
applicable License.  Neither the execution, delivery or performance by the
Company of any Transaction Document to which it is a party nor the consummation
of any of the Transactions will result in the Company or any of its Subsidiaries
losing any such License now currently owned by the Company or any of its
Subsidiaries to conduct their respective businesses.  Except as disclosed in
Section 3.10 of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries is, or has received any notice that it is, or has at any time been,
in default (or with the giving of notice or lapse of time or both, would be in
default) under any such License.
 
Section 3.11 Intellectual Property Rights.
 
(a) All material patents, patent applications, registered trademarks, trademark
registration applications, registered service marks, trade names, registered
copyrights, copyright registration applications, domain names and licenses
(collectively, the "Registered Intellectual Property Rights") owned or, listed
separately, licensed to or by the Company or any of its Subsidiaries by or to
third parties (other than shrink-wrap or standard licenses for commercially
available software) and used in the conduct of the businesses of the Company and
its Subsidiaries are described in the SEC Reports or in Section 3.11(a) of the
Disclosure Schedule.  Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, the Company and each of
its Subsidiaries owns or has a valid and binding royalty-free license to use or
otherwise has the right to use all patents, trademarks, service marks, trade
names, copyrights, rights in software, domain names, know-how, rights in design
and inventions, licenses and other intellectual property rights (the
"Intellectual Property Rights") necessary for its conduct of the business as
currently conducted and as contemplated to be conducted after the Closing.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Except as disclosed in the SEC Reports or in Section 3.11(b) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, all registrations or
recordings with and applications to any Governmental Authorities in the PRC or
elsewhere necessary for the protection of the Registered Intellectual Property
Rights under applicable Laws have been made, are valid and in full force and
effect and are not subject to the payment of any Taxes or maintenance fees or
the taking of any other actions by the Company or any of its Subsidiaries to
maintain their validity or effectiveness.
 
(c) Except as disclosed in the SEC Reports or in Section 3.11(c) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, to the knowledge of the
Company, no Intellectual Property Right in any product, content, process,
method, substance or material presently produced by, sold or distributed by or
employed by the Company or any of its Subsidiaries, or in a product design which
has been substantially completed by the Company or any of its Subsidiaries,
infringes upon any Intellectual Property Rights that are owned by others.
 
(d) Except as disclosed in the SEC Reports or in Section 3.11(d) of the
Disclosure Schedule:  (i) no Action or Proceeding is pending and no claim has
been made against the Company or any of its Subsidiaries or, to the knowledge of
the Company, is threatened, contesting the right of the Company or any of its
Subsidiaries to sell or use any Intellectual Property Right or any product,
content, process, method, substance or material presently produced by, sold or
distributed by or employed by the Company or any of its Subsidiaries; and (ii)
neither the Company nor any of its Subsidiaries have asserted any claim of
infringement, misappropriation or misuse by any Person of any Intellectual
Property Rights owned or used by the Company or any of its Subsidiaries.
 
(e) Except as disclosed in the SEC Reports or in Section 3.11(e) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:  (i) all works of
authorship and all other materials subject to copyright protection and included
in the Intellectual Property Rights used in the conduct of the business of the
Company and its Subsidiaries (unless validly licensed to the Company or its
Subsidiaries), including computer software, documentation, software design,
technical and functional specifications, are original and were either created by
employees of the Company or its Subsidiaries within the scope of their
employment or all right, title and interest in and to such works of authorship
have been legally and fully assigned and transferred to the Company or its
Subsidiaries, as applicable; (ii) all rights in all inventions and discoveries
(A) made, developed or conceived by any employee or independent contractor of
the Company or any of its Subsidiaries during the course of their employment and
included in the Intellectual Property Rights used in the conduct of the business
of the Company and its Subsidiaries, or (B) made, written, developed or
conceived with the use or assistance of the facilities or resources of the
Company or any of its Subsidiaries, or (C) that are the subject of one or more
issued letters of patent or patent applications for inventions and discoveries
under (A) and (B) above and included in the Intellectual Property Rights used in
the conduct of the business of the Company and its Subsidiaries; have been
assigned in writing to the Company or any of its Subsidiaries, as applicable, to
the extent that ownership of any such Intellectual Property Rights does not vest
in the Company or any of its Subsidiaries, as applicable, by operation of law;
and (iii) all key employees and independent contractors of the Company and each
of its Subsidiaries have signed documents confirming that each of them will
assign to the Company or any of its Subsidiaries, as applicable, all
Intellectual Property Rights referred in (ii) to the extent that ownership of
any such Intellectual Property Rights does not vest in the Company or any of its
Subsidiaries, as applicable, by operation of law.
 
 
14

--------------------------------------------------------------------------------

 
 
(f) Except as disclosed in the SEC Reports or in Section 3.11(f) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) no employee, officer
or consultant of the Company or any of its Subsidiaries has any proprietary,
financial or other interest in any such Intellectual Property Rights owned or
used by the Company or any of its Subsidiaries in the conduct of their
businesses; and (ii) neither the Company nor any of its Subsidiaries (A) have
any obligation to compensate any Person for the use of any such Intellectual
Property Rights or (B) have granted, other than in the ordinary course of
business, any license or other right to use any such Intellectual Property
Rights used in the conduct of the businesses of the Company and its
Subsidiaries, whether requiring the payment of royalties or not.
 
(g) Except as disclosed in the SEC Reports or in Section 3.11(g) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) all trade secrets
and other confidential information of the Company and its Subsidiaries are
presently valued and protectible and are not part of the public domain or
knowledge, nor have they been used, divulged or appropriated for the benefit of
any Person other than the Company or its Subsidiaries or otherwise to the
detriment of the Company or its Subsidiaries; (ii) no employee or consultant of
the Company or any of its Subsidiaries has used any trade secrets or other
confidential information of any other Person in the course of his work for the
Company or any of its Subsidiaries; and (iii) to the knowledge of the Company,
no patent, invention, device, principle or any statute, law, rule, regulation,
standard or code is pending or proposed which would restrict the Company's or
any of its Subsidiaries' ability to use any of the Intellectual Property Rights
used in the conduct of their businesses.
 
(h) Except as disclosed in the SEC Reports or in Section 3.11(h) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, the Company and each of
its Subsidiaries have taken all commercially reasonable measures to protect and
preserve the security, confidentiality and value of all Intellectual Property
Rights owned by the Company or any of its Subsidiaries and used in the conduct
of the business of the Company and its Subsidiaries, including trade secrets,
source code and other confidential information, including without limitation,
all algorithms, methods, technology or know-how incorporated or embedded in, or
underlying or included in, Intellectual Property Rights not subject to issued
letters of patent.
 
Section 3.12 Trading.
 
The Common Shares are traded on the OTC Bulletin Board (“OTCBB”) and, to the
knowledge of the Company, there are no proceedings to revoke or suspend such
trading.  The Common Shares are not listed on any stock exchanges.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 3.13 Tax Matters.
 
Except as disclosed in the SEC Reports or in Section 3.13 of the Disclosure
Schedule or except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) the Company and each of its
Subsidiaries have filed all Tax Returns required to be filed by them; (ii) all
such Tax Returns are true, correct and complete in all material respects; (iii)
all Taxes due and owed by the Company and its Subsidiaries (whether or not shown
on any Tax Return) have been paid; (iv) neither the Company nor any of its
Subsidiaries currently is the beneficiary of any extension of time within which
to file any Tax Return; (v) no claim has ever been made by a Governmental
Authority in a jurisdiction where the Company or any of its Subsidiaries does
not file Tax Returns that the Company or any such Subsidy is or may be subject
to taxation by that jurisdiction; (vi) there are no Liens on any of the assets
or properties of the Company or any of  its Subsidiaries that arose in
connection with any failure (or alleged failure) to pay any Tax; (vii) the
Company and each of its Subsidiaries has withheld and paid all Taxes required to
have been withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor, shareholder or other third party;
and (viii) neither the Company nor any of its Subsidiaries has waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.


Section 3.14 Tangible Assets.
 
Except as disclosed in the SEC Reports or in Section 3.14 of the Disclosure
Schedule or except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company and each of its
Subsidiaries have good and marketable title to, or have valid rights to lease or
otherwise use, all items of real and tangible personal property that are
material to their respective businesses, free and clear of all Liens other than
Liens (i) that do not materially interfere with the use of such property or (ii)
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
Section 3.15 Real Property.
 
(a) Except as disclosed in Section 3.15(a) of the Disclosure Schedule, neither
the Company nor any of its Subsidiaries owns any real property. All material
leases and similar agreements (“Leases”) under which the Company is lessee of,
or holds or operates, any real property owned by any third Person (“Leased Real
Property”) are described in the SEC Reports or in Section 3.15(a) of the
Disclosure Schedule.
 
(b) Except as disclosed in the SEC Reports or in Section 3.15(b) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, the Company and/or its
Subsidiaries hold valid and subsisting leasehold or license interests under each
of the Leases free and clear of all Liens.
 
 
16

--------------------------------------------------------------------------------

 
 
(c) Except as disclosed in the SEC Reports or in Section 3.15(c) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect:  (i) each of the Leased
Real Properties has been used and operated by the Company or its Subsidiaries in
compliance and conformity with all Contractual Obligations and Laws; (ii)
neither the Company nor any of its Subsidiaries have received notice of
violation of any applicable zoning or building regulation, ordinance or other
Law relating to the operations of the respective businesses of the Company and
its Subsidiaries; and no such violation has occurred; (iii) all structures,
improvements and other buildings that are covered by the Leases or otherwise
used in connection with the businesses of the Company and its Subsidiaries
comply with all applicable ordinances, codes, regulations and other Laws, have
valid and subsisting certificates of occupancy or similar permits for their
present use, and neither the Company nor any of its Subsidiaries has received
any written notice from any Governmental Authority which is still outstanding of
any failure to obtain any certificate, permit, license or approval with respect
to any of the Leased Real Properties, or any intended revocation, modification
or cancellation of same, and no Law presently in effect or condition precludes
or materially restricts continuation of the present use of any of such Leased
Real Properties; (iv) each Lease is in full force and effect and the Company
and/or it’s applicable Subsidiaries enjoy peaceful and undisturbed possession
thereunder; (v) there is no default on the part of the Company or any of its
Subsidiaries and there is no event or condition which (with notice or lapse of
time, or both) would constitute a default on the part of the Company or any of
its Subsidiaries under any such Lease; (vi) there is no pending or, to the
knowledge of the Company, threatened condemnation or eminent domain proceedings
that would affect any of the Leased Real Properties; (vii) there are no Actions
or Proceedings pending or, to the knowledge of the Company, threatened against
any Leased Real Property, at law or in equity, before any applicable
Governmental Authority which would in any way affect the continued use of such
Leased Real Property by the Company and/or its applicable Subsidiaries.
 
Section 3.16 Insurance.
 
Except as disclosed in the SEC Reports or in Section 3.16 of the Disclosure
Schedule or except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) the Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes are
prudent and customary for a company in the businesses and locations in which the
Company or such Subsidiary, as the case may be, operates; (ii) all such policies
are in full force and effect; (iii) neither the Company nor any of its
Subsidiaries is in material default, whether as to the payment of premium or
otherwise, under any such policy; (iv) no notices of cancellation or any
indication of an intention to cancel or not to renew any such insurance policy
has been received by the Company or any of its Subsidiaries; and (v) since
January 1, 2007, neither the Company nor any of its Subsidiaries has been denied
insurance, nor has any prospective or actual carrier or underwriting board
recommended or required material expenditures by the Company or any of its
Subsidiaries in order to obtain insurance.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.17 Contracts.
 
(a) Except as disclosed in the SEC Reports or in Section 3.17 of the Disclosure
Schedule, neither the Company nor any or its Subsidiaries is a party to or bound
by any material Company Contract.  Except as disclosed in the SEC Reports or in
such Section 3.17 or except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect: (i) each Company Contract
is in full force and effect; (ii) the Company and its Subsidiaries have
satisfied in full or provided for all of their liabilities and obligations under
each such Company Contract requiring performance prior to the date hereof in all
material respects, and are not in default under any of them, nor, to the
knowledge of the Company, does any condition exist that with notice or lapse of
time or both would constitute such a default; (iii) to the knowledge of the
Company, no other party to any such Company Contract is in default thereunder,
nor does any condition exist that with notice or lapse of time or both would
constitute such a default; and (iv) no approval or consent of any Person is
needed for each such Company Contract to continue to be in full force and effect
following the consummation of the Transactions.
 
Section 3.18 Employees and Labor Relations.
 
(a) Except as disclosed in the SEC Reports or in Section 3.18(a) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) to the knowledge of
the Company, no officer or key employee of the Company or any of its
Subsidiaries, or any group of employees whose continued employment is material
to the operations of the Company or any of its Subsidiaries, intends to
terminate their employment with the Company, nor does the Company have a present
intention to terminate the employment of any of the foregoing; and (ii) the
Company has complied in all material respects with all applicable Laws related
to employment.
 
(b) Except as disclosed in the SEC Reports or in Section 3.18(b) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) no employee of the
Company or any of its Subsidiaries is presently a member of a trade union and,
to the knowledge of the Company, there are no threatened or contemplated
attempts to organize for collective bargaining purposes any of the employees of
the Company or any such Subsidiary; (ii) no unfair labor practice complaint or
sex or age discrimination claim has been brought against the Company or any of
its Subsidiaries before any Governmental Authority; (iii) there has been no work
stoppage or strike by employees of the Company or any of its Subsidiaries; and
(iv) the Company and each of its Subsidiaries have complied in all material
aspects with all applicable Laws relating to the employment of labor, including
without limitation, those relating to wages, hours and collective bargaining.
 
(c) Except as disclosed in the SEC Reports or in Section 3.18(c) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, neither the Company nor
any of its Subsidiaries has any liability (whether legally binding or not) to
make any payment to or for the benefit of any employee, officer, consultant,
independent contractor or agent in respect of past service, pension or the
termination of the employment or engagement of that or any other Person
(including without limitation, payments for wrongful or unfair dismissal, loss
of office or redundancy), other than in respect to current month payroll
expenses and related deductions in relation to employee and employer
contributions.
 
(d) Except as disclosed in the SEC Reports or in Section 3.18(d) of the
Disclosure Schedule, neither the Company nor any of its Subsidiaries has any
contract, agreement or other arrangement with any of their respective officers,
directors or employees involving any payments in excess of US$100,000 to such
individual, including without limitation, any payment of consideration in
connection with the transfer of any business or assets to the Company (other
than in connection with their employment with the Company or any of its
Subsidiaries such as their employment agreements or confidentiality, non-compete
and intellectual property assignment agreements or share option award
agreements).
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.19 Benefit Plans.
 
(a) Except as disclosed in the SEC Reports or in Section 3.19(a) of the
Disclosure Schedule, there are no material Benefit Plans established by the
Company or any of its Subsidiaries, or any predecessor or Affiliate of any of
the foregoing, to which the Company or any of its Subsidiaries contributes or
has contributed, or under which any current or former employee, officer,
consultant, independent contractor or agent of the Company or any of its
Subsidiaries or any beneficiary thereof is covered, is eligible for coverage or
has benefit rights.
 
(b) Except as disclosed in the SEC Reports or in Section 3.19(b) of the
Disclosure Schedule or except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (i) neither the Company
nor any of its Subsidiaries has scheduled or agreed to future increases of
benefit levels (or creations of new benefits) with respect to any Benefit Plan,
and no such increases or creation of benefits have been proposed to employees of
the Company or any of its Subsidiaries; (ii) no loan is outstanding between the
Company or any Subsidiary and any employee, officer or director thereof; (iii)
the Company and each of its Subsidiaries have complied with all applicable Laws
relating to any of the Benefit Plans; (iv) neither the Company nor any of its
Subsidiaries has been delinquent in making any payment to or for the benefit of
any current or former employee, officer, consultant, independent contractor or
agent with respect to statutory social insurance plans operated under the Laws
of the PRC or Hong Kong.
 
Section 3.20 Compliance with Law.
 
Except as disclosed in the SEC Reports or in Section 3.20 of the Disclosure
Schedule or except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company and each of its
Subsidiaries and the conduct and operation of their respective businesses is and
has been in material compliance with each Law that (a) affects or relates to
this Agreement or the Transaction Documents or any of the Transactions or (b) is
applicable to the Company or its Subsidiaries or their respective businesses.
 
Section 3.21 Environmental Matters.
 
Except as disclosed in the SEC Reports or in Section 3.21 of the Disclosure
Schedule or except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) to the knowledge of the
Company, the property, assets and operations of the Company and its Subsidiaries
are and have been in material compliance with all applicable Environmental Laws;
(ii) no Hazardous Materials have been released, on or into any of the properties
or premises of the Company and its Subsidiaries, including without limitation,
the ground water, in contravention of Environmental Laws; (iii) to knowledge of
the Company, none of the property, assets or operations of the Company and its
Subsidiaries is the subject of any governmental investigation evaluating whether
(A) any remedial action is needed to respond to a release or threatened release
of any Hazardous Materials into the environment or (B) any release or threatened
release of any Hazardous Materials into the environment is in contravention of
any Environmental Law; (iv) neither the Company nor any of its Subsidiaries has
received any written notice or claim, nor are there are pending or, to the
knowledge of the Company, threatened lawsuits or proceedings against any of
them, with respect to violations of any Environmental Law or any release or
threatened release of any Hazardous Materials into the environment.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 3.22 Related Party Transactions.
 
Except as disclosed in the SEC Reports or in Section 3.22 of the Disclosure
Schedule or except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, to the knowledge of the Company:
(i) no Related Party: (A) owns, directly or indirectly, any interest in (except
less than 1% shareholdings for investment purposes in securities of publicly
held and traded companies), or is an officer, director, employee or consultant
of, any Person that is, or is engaged in business as, a competitor, lessor,
lessee, supplier, distributor, sales agent or customer of, or lender to or
borrower from, the Company or any of its Subsidiaries; (B) owns, directly or
indirectly, in whole or in part, any tangible or intangible property that is
used in and material to the conduct of the business of the Company and its
Subsidiaries; (C) has any cause of action or other claim whatsoever against, the
Company or any of its Subsidiaries, except for claims in the ordinary course of
business such as for accrued vacation pay, accrued benefits under employee
benefit plans, and similar matters and agreements existing on the date hereof;
or (D) provides or causes to be provided any assets, services or facilities to
the Company or any Subsidiary; (ii) there is no Indebtedness between the Company
or any Subsidiary, on the one hand, and any Related Party, on the other hand;
(iii) neither the Company nor any Subsidiary provides or causes to be provided
any assets, services or facilities to any Related Party; (iv) neither the
Company nor any Subsidiary beneficially owns, directly or indirectly, any
Investment in any Related Party; and (iv) no other transactions or arrangements,
or series of related transactions or arrangements, have occurred, currently
exist or are currently proposed to which the Company or any of its Subsidiaries
would be a party that would be required to be disclosed under Item 404 of
Regulation S-K promulgated under the Securities Act.
 
Section 3.23 Investment Company
 
The Company is not, and after giving effect to the Transactions will not be, an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
 
Section 3.24 Corrupt Practices; USA Patriot Act, OFAC.
 
Neither the Company nor any Subsidiary, nor to the knowledge of the Company any
director, officer, employee, agent or other Person acting on behalf of the
Company or any Subsidiary has, in the course of his or its actions for, or on
behalf of the Company or any of its Subsidiaries (i) used any corporate funds
for any unlawful contribution gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employees from
corporate funds;
 
 
20

--------------------------------------------------------------------------------

 
 
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.  The Company and each of its
Subsidiaries is in compliance in all material respects with the USA Patriot Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001)).  None of the
Company or its Subsidiaries (i) is a Sanctioned Person, (ii) has more than 10%
of its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  The proceeds hereunder will not be used and have not been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
Section 3.25 Validity of the Shares.
 
(a) Upon the issuance to the Investor as contemplated herein, the Shares will
have been duly authorized and validly issued without violation of the preemptive
rights of any Person and will be fully-paid and nonassessable, free and clear of
any Liens.
 
(b) Any Conversion Shares issued upon conversion of any of the Shares upon the
issuance thereof, will have been duly authorized and validly issued without
violation of the preemptive rights of any Person and will be fully-paid and
nonassessable, free and clear of any Liens.
 
Section 3.26 Registration, Information and Special Voting Rights.
 
Except as disclosed in the SEC Reports or in Section 3.26 of the Disclosure
Schedule and except as provided in the Shareholders Agreement and the
Registration Rights Agreement, the Company has not granted or agreed to grant
any registration rights, information rights or special voting rights to any
Person.
 
Section 3.27 Securities Law Compliance.
 
Assuming the accuracy of the Investor’s representations and warranties contained
in Article IV, the offer, sale and issuance of the Shares hereunder and the
issuance of any Conversion Shares upon the conversion thereof is and will be in
compliance with Section 4(2) of the Securities Act and is exempt from the
registration and prospectus delivery requirements of the Securities Act and all
applicable state and foreign securities laws.  Neither the Company nor any agent
of the Company has offered the Shares by any form of general solicitation or
general advertising, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.
 
Section 3.28 Brokers.
 
No broker, investment banker or other Person is entitled to any broker’s,
finder’s or other similar fee or commission in connection with the execution an
delivery of this Agreement or any of the other Transaction Documents or the
consummation of any of the Transactions based upon arrangements made by or on
behalf of the Company, and the Company shall indemnify and hold the Investor
harmless against any claim for any such fee or commission based on any such
arrangements.
 
 
21

--------------------------------------------------------------------------------

 
 
Section 3.29 Restructuring.
 
The restructuring transactions described in the SEC Reports relating to the
restructuring of the Company as described therein (the “Restructuring
Transactions”) are true and correct in all material respects.  Except as
disclosed in Section 3.29 of the Disclosure Schedule, each of the Restructuring
Transactions, and all the Restructuring Transactions taken as a whole, (i) were
and are in compliance with all applicable laws, orders, rules and regulations of
any court or governmental agency or body having jurisdiction over the parties,
(ii) were properly authorized and executed in compliance with the articles of
association, business license or other corporate constitutive documents of the
parties involved, and (iii) did not, do not and will not conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute
default under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any Subsidiary is bound or to
which the Company or any Subsidiary is subject, except in the case of (iii),
such conflict or defaults that would not, individually or in the aggregate,
result in a Material Adverse Effect.
 
Section 3.30 Disclosure.
 
This Agreement, together with the Disclosure Schedule and all schedules and
exhibits hereto, and the agreements, certificates and other documents furnished
to the Investor by the Company at the Closing (including without limitation, the
other Transaction Documents) do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading.  There is no fact which has not been disclosed to the
Investor or reflected in materials provided to the Investor that the Company
expects to have a Material Adverse Effect..  All information given to the
Investor and its professional advisers by the Company and its Subsidiaries and
their respective officers, employees and professional advisers during the
negotiations relating to this Agreement was, when given and is at the date
hereof, true and accurate, in light of the circumstances under which such
information originated.
 
ARTICLE IV                                
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
 
The Investor hereby represents and warrants to the Company as follows:
 
Section 4.1 Organization, Standing and Power.
 
The Investor is a company duly organized, validly existing and in good standing
under the laws of the British Virgin Islands.  The Investor has the necessary
power and authority to execute, deliver and perform each Transaction Document to
which it is a party.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 4.2 Authorization; Execution and Investor.
 
The execution, delivery and performance by the Investor of each Transaction
Document to which it is a party have been duly and validly authorized by all
necessary limited liability company action on the part of the Investor and do
not require any further authorization or consent of the members of the
Investor.  This Agreement has been duly executed and delivered by the Investor,
and each other Transaction Document to which the Investor is a party, when
executed and delivered as contemplated herein, will have been duly executed and
delivered by the Investor, and this Agreement constitutes, and each of such
other Transaction Documents upon execution and delivery thereof by the Investor
will constitute, the legal, valid and binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms.
 
Section 4.3 No Conflict; Consents and Approvals.
 
(a) Neither the execution, delivery or performance by the Investor of any
Transaction Document to which it is a party, nor the consummation by the
Investor of any of the Transactions will (i) conflict with or violate any
provision of any Organizational Document of the Investor or (ii) result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of, create in any Person any right to
accelerate, terminate, modify or cancel, or require any notice, consent or
waiver under, any Contractual Obligation or any Law applicable to the Investor
or any of its properties or assets other than a breach, default, acceleration,
right, notice, consent or waiver that is not material.
 
(b) The Investor is not required to obtain any consent, authorization or
approval of, or make any filing or registration with, any Governmental Authority
in order for the Investor to execute, deliver and perform each Transaction
Document to which it is a party and to consummate the Transactions.
 
Section 4.4 Purchase Entirely for Own Account.
 
The Shares and Conversion Shares to be acquired by the Investor hereunder will
be acquired for the Investor’s own account, not as nominee or agent, and not
with a view to the resale or distribution of any part thereof in violation of
the Securities Act, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act.  The Investor does not have any agreement or
understanding, whether or not legally binding, direct or indirect, with any
other Person to sell or otherwise distribute the Shares.
 
Section 4.5 Investment Experience.
 
The Investor acknowledges that it can bear the economic risk and complete loss
of its investment in the Shares and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment contemplated hereby.  The Investor understands that the
purchase of the Shares involves substantial risk.
 
Section 4.6 Restricted Securities.
 
 
23

--------------------------------------------------------------------------------

 
 
The Investor understands that the Shares or Conversion Shares issued to the
Investor will be characterized as “restricted securities” under the United
States federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited
circumstances.  The Investor understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of
the investment in the Shares.
 
Section 4.7 Legends.
 
The Investor understands that, except as provided below and until such time as
the resale thereof has been registered under the Securities Act, certificates
evidencing the Shares and Conversion Shares issued to the Investor shall bear
the following legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OFFERED FOR SALE, OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION FROM COUNSEL
IN A FORM ACCEPTABLE TO THE COMPANY AND ITS LEGAL COUNSEL STATING THAT SUCH
REGISTRATION IS NOT REQUIRED.”
 
(b) If required under the securities laws of any U.S. state or foreign country
in connection with the issuance or sale of the Shares and Conversion Shares
issued to the Investor, any legends required in order to comply with such laws.
 
Section 4.8 Accredited Investor.
 
The Investor is an “accredited investor” as defined in Rule 501(a) of Regulation
D, as amended, under the Securities Act.
 
Section 4.9 No General Solicitation.
 
The Investor did not learn of the opportunity to purchase the Shares by means of
any form of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which the Investor was invited by any of the
foregoing means of communications.
 
ARTICLE V
COVENANTS OF THE COMPANY
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.1 Access to Information.
 
Between the date hereof and the Closing Date,, the Company shall afford the
officers, employees and authorized representatives of the Investor (including
independent public accountants and attorneys) reasonable access during normal
business hours to the offices, properties, employees and business and financial
records (including computer files, retrieval programs and similar documentation)
of the Company and its Subsidiaries, all to the extent reasonably requested by
the Investor.  The Investor agrees that such investigation shall be conducted in
such a manner as not to interfere unreasonably with the operations of the
Company and its Subsidiaries.  No investigation made by the Investor or its
representatives hereunder shall affect the representations and warranties of the
Company hereunder.
 
Section 5.2 Conduct of Business.
 
From the date of this Agreement through the Closing Date, except as otherwise
contemplated in this Agreement, the Company shall (and shall cause each of
its  Subsidiaries to) maintain its existence and carry on its businesses in the
usual, regular and ordinary course in substantially the same manner as
heretofore conducted and, to the extent consistent therewith, shall use all
reasonable efforts to keep available the services of its current officers and
employees and preserve its relationships with its customers, suppliers,
licensors, lessors, third-party payors and others having business dealings with
it to the end that its goodwill and ongoing business shall be unimpaired at the
time of the Closing.


Section 5.3 Trading.
 
Neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in revocation or suspension of the
trading of the Common Shares on OTCBB, and shall take all actions reasonably
necessary to maintain the trading of the Common Shares on the OTCBB until
listing of the Common Shares on a stock exchange approved by the Board.
 
Section 5.4 Preserve Accuracy of Representations and Warranties; Fulfillment of
Conditions; Notification of Certain Matters.
 
(a) The Company and the Investor shall each refrain from taking any action which
would render any representation or warranty contained in Article III or IV
inaccurate in any material respect as of the Closing Date.  Each Party shall
promptly notify the other of (i) any event or matter that would reasonably be
expected to cause any of its representations or warranties to be untrue in any
material respect or (ii) any Action or Proceeding that shall be instituted or
threatened against such Party to restrain, prohibit or otherwise challenge the
legality of any of the Transactions.
 
(b) The Company and the Investor shall each use their respective reasonable best
efforts to cause each of the conditions precedent set forth in Article VI to be
satisfied as soon as practicable after the date hereof.
 
 
25

--------------------------------------------------------------------------------

 
 
(c) Between the date hereof and the Closing Date, the Company shall notify the
Investor of (i) the occurrence of any Material Adverse Effect, (ii) any Action
or Proceeding that is threatened, brought, asserted or commenced against the
Company or any of its Subsidiaries or any of their respective officers,
directors or employees which would have been required to be disclosed in the
Company Disclosure Letter with respect to the representations and warranties of
the Company set forth in Section 3.9 if such Action or Proceeding had arisen
prior to the date hereof, (iii) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the Transactions, (iv) any material default of which the Company
becomes aware under any Company Contract or any event which, with notice or
lapse of time or both, would become such a default on or prior to the Closing
Date; and (v) any notice from any Governmental Authority in connection with or
relating to any of the Transactions.
 
(d) Between the date hereof and the Closing Date, the Company shall refrain from
declaring or paying any dividends, in cash or otherwise, to any of it
shareholders.
 
(e) The Company and the Investor shall cooperate fully with each other and
assist each other in defending any Action or Proceeding brought against either
Party challenging this Agreement or any of the other Transaction Documents or
the consummation of any of the Transactions, including seeking to have any stay
or temporary restraining order entered by any court or other Governmental
Authority vacated or reversed.
 
Section 5.5 Contractual Consents and Governmental Approvals.
 
(a) The Company will act diligently and reasonably in attempting to obtain
before the Closing Date, and the Investor shall reasonably cooperate with the
Company in such efforts, all Company Contractual Consents in form and substance
reasonably satisfactory to the Investor, provided that neither the Company nor
the Investor shall have any obligation to offer or pay any consideration in
order to obtain any such Company Contractual Consents; and provided, further,
that the Company shall not make any agreement or understanding affecting the
Company or any of its Subsidiaries, or any of their respective businesses, as a
condition for obtaining any such Company Contractual Consents except with the
prior written consent of the Investor.
 
(b) Between the date hereof and the Closing Date, the Company and the Investor
shall act diligently and reasonably, and shall cooperate with each other, in
making any required filing, registration or notification with, and in attempting
to obtain any consent, authorization or approval required from, any Governmental
Authority in connection with the Transactions or to otherwise satisfy the
conditions set forth in Article VI; provided that neither the Company nor the
Investor shall be obligated to (A) execute settlements, undertakings, consent
decrees, stipulations or other agreements, (B) sell, divest, hold separate or
otherwise convey any particular assets or categories of assets or businesses of
the Company or the Investor or (C) otherwise take or commit to take actions that
after the Closing Date would limit the freedom of action of the Investor or the
Company or its Subsidiaries with respect to, or its or their ability to retain,
one or more of its or their businesses, product lines or assets, in each case as
may be required in order to avoid the entry of, or to effect the dissolution of,
any injunction, temporary restraining order or other order in any suit or
proceeding which would otherwise have the effect of preventing or materially
delaying the Closing.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 5.6 Limitation on Short Sales.
 
Between the Closing Date and the first anniversary of the Closing Date, the
Investor shall not engage in any short sales of Common Shares.
 
Section 5.7 Board Representation.
 
The Parties acknowledge that an individual designated by the Investor (the
“Investor Director”) shall be appointed as the representative of the Investor on
the Board immediately after the Closing.  For so long as the Investor continues
to hold at least 5% of the Shares (unless the Shares shall have been fully
converted into Conversion Shares):
 
(a) The Investor shall be entitled to recommend one (1) independent director to
the Board;
 
(b) the Investor shall be entitled to continue to have the Investor Director
serve as a member of Board;
 
(c) at the request of the Investor, the Company shall take all actions necessary
to cause any such Investor Director to be reelected to the Board at the end of
his or her term of office;
 
(d) upon the request of the Investor, the Company shall take all actions
necessary to remove the Investor Director from office and, if so requested by
the Investor, to cause a replacement Investor Director to be appointed to fill
the resulting vacancy; and
 
(e) the Company shall use its best efforts to circulate meeting agenda for each
meeting of the Board and supporting information to all directors and observers
of the Board three (3) days before the meeting of the Board.
 
Section 5.8 Matters Requiring Consent of the Investor. For so long as the
Investor continues to hold at least 5% of the Shares (unless the Shares shall
have been fully converted into Conversion Shares), the Company agrees that the
following actions shall be agreed to by the Chief Executive Officer of the
Company and the Investor before they are proposed to the Board for approval:
 
(a) The authorization or issuance of any equity securities (or options or
warrants thereof) of the Company, excluding any issuance of the Preferred Shares
under this Agreement, any issuance of Common Shares upon conversion of the
Preferred Shares, and any issuance of any Common Shares in connection with
Employee Share Options, and the exercise of warrants outstanding on the date
hereof as described in Section 3.2(a);
 
(b) The declaration or payment of a dividend or other distribution on Common
Shares or Preferred Shares;
 
(c) Any capitalization of any debenture of the Company, other than those in
connection with the conversion of the Preferred Shares or the exercise of an
Employee Share Option;
 
 
27

--------------------------------------------------------------------------------

 
 
(d) The Company or any of its Subsidiaries entering into any joint venture,
partnership or consortium arrangement;
 
(e) Any material change in the scope and nature of the businesses carried on by
the Company and its Subsidiaries;
 
(f) Approval of the business plan or annual budget of the Company, any material
change to the business plan, and any change in the items in the annual budget
that results in a 10% increase or decrease in the annual budget;
 
(g) The appointment and removal of any key management, including the Chief
Executive Officer, Chief Financial Officer and Chief Operating Officer;
 
(h) Any payment of emoluments and bonuses to senior management, except in
accordance with employment contracts between the Company or any of this
Subsidiaries and the relevant management;
 
(i) Any incurrence of Indebtedness in excess of US$2,000,000, other than those
that have been approved in the annual budget;
 
(j) Any items of capital expenditure or any hire/purchase leasing that is 10%
greater than that contemplated in the business plan or annual budget,
individually or in the aggregate;
 
(k) The Company or any of its Subsidiaries entering into or modifying any
Related-Party Transaction;
 
(l) Any merger, acquisition in excess of US$1,500,000 (for avoidance of doubt, a
series of related acquisitions shall for the purposes of this clause be deemed
as one acquisition), consolidation, scheme of arrangement, reclassification of
share capital, recapitalization, or any other similar transaction involving the
Company or any of its Subsidiaries; and
 
(m) Alteration of the Share Incentive Plan, adoption of a new share incentive
plan of the Company or determination of the amount, exercise price and vesting
schedule of any grant under any share incentive plan of the Company.
 
Section 5.9  Use of Proceeds
 
The proceeds hereunder will be used for the expansion of the Company and for
other general corporate purposes.
 
Section 5.10 Big Four Auditor Requirement
 
As soon as practicable, but no later than the fourth quarter of 2011, the
Company shall engage one of the four largest international accountancy and
professional services firms (“Big Four Auditing Firms”) as an independent
auditor for the Company’s ongoing audit requirements.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 5.11 Employee Share Incentive Plan
 
Prior to a Qualified Public Offering, the Company shall reserve under the Share
Incentive Plan up to an additional 12% of the fully diluted share capital of the
Company measured at the time of the grant of any awards, assuming the Shares
have been fully converted, shall be reserved for allocations to employees,
officers, directors consultants or other service providers of the Company or any
of its subsidiaries (collectively, the “Employees”).  Of the 12% of the fully
diluted share capital of the Company, the Employees shall be entitled to a
portion of the award to be granted under the Share Incentive Plan after
fulfilling the following conditions:
 
·  
3%  on the first meeting of the Board attended by the Investor Director;

 
·  
3% if 2011 net income after tax under U.S. GAAP, but excluding the effects of
extraordinary gains, and non-cash expenses relating to options and warrants, and
Qualified Public Offering related expenses as and when expensed (“PAT”), in the
Company’s annual financial report issued by a Big Four Auditing Firm will be not
less than US$33.8 million;

 
·  
3% upon consummation of a Qualified Public Offering; and

 
·  
3% if 2012 PAT in the Company’s annual financial report issued by the Big Four
Auditing Firm will be not less than 130% of 2011 PAT.

 
Allocation, exercise price and vesting schedules of share-based awards to the
Employees under the Share Incentive Plan shall be approved by the Board,
including the approval of the Investor Director.
 
Section 5.12 Indebtedness.
 
The Company shall not, without the approval of the Board, which shall include
the approval of the Investor Director, incur, assume or suffer to exist any
Indebtedness such that as of any date, the Company’s consolidated debt shall
exceed 1.5 times of its consolidated tangible net worth and the Company’s
Interest Coverage Ratio calculated on a consolidated basis shall be less than
3.5.
 
Section 5.13 Non-Competition.
 
Except to the extent of their existing relationship that has been disclosed in
the SEC Reports, the Company shall use its best efforts to ensure that the
Shareholders and senior management of the Company will not, directly or
indirectly, engage in any activity, or invest, advise or participate in any
business that may compete with the Company, and the Investor is entitled to seek
injunctive relief for a breach of this covenant.  The Company shall use its best
efforts to cause the Former Shareholders, as applicable, to fully divest their
entire interest in each of 柳州县医药公司 (Liucheng Medicine Company),
广西天葫医药有限责任公司(Guangxi Tianhu Medicine Limited) and武宣百草堂医药有限责任公司(Wuxuan Baicaotang
Medicine Limited) on or before June 30, 2011.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 5.14 Director and Officer and Key Man Insurance.
 
Within three months after the Closing Date, the Company shall obtain and
maintain in full force and effect director and officer insurance for its
officers and directors and key man insurance in respect of the Company’s senior
management (the exact persons to be agreed by the directors of the Board, which
shall include the Investor Director) naming the Company as the sole beneficiary,
in each case payable to the Company.
 
Section 5.15 Undertakings.
 
The Company shall use its best efforts to cause the parties to the undertakings
delivered pursuant to Sections 6.2(j) and 6.2(k) (other than the Company or its
Subsidiaries, as applicable) to perform their respective covenants, obligations
or agreements under such undertakings.


Section 5.16 State Administration of Foreign Exchange.
 
The Company shall comply with any applicable rules and regulations of the State
Administration of Foreign Exchange (the “SAFE Rules and Regulations”), and will
use its best efforts to cause its directors, officers, option holders and
shareholders named in the Company’s share register that are, or that are
directly or indirectly owned or controlled by, PRC residents or PRC citizens, to
comply with the SAFE Rules and Regulations applicable to them in connection with
the Company, including, without limitation, requesting each shareholder named in
the Company’s share register, option holder, director and officer that is, or is
directly or indirectly owned or controlled by, a PRC resident or PRC citizen to
complete any registration and other procedures required under applicable SAFE
Rules and Regulations.


Section 5.17 Trademarks.
 
The Company or its directly held Subidiary, Guangxi Liuzhou Baicaotang Medicine
Limited, shall have made trademark applications for the registration of (i)
Baicaotang (百草堂) and (ii) the Baicaotang logo, which shall encompass the
trademark categories of retail, medicine, medical devices and health
supplements, on or before March 31, 2011.
 
Section 5.18 Licenses.
 
The Company shall have caused Guangxi Liuzhou Baicaotang Medicine Retail Limited
to obtain the Food Sanitation License for all of its retail branches and stores
on or before June 30, 2011.
 
ARTICLE VI
CONDITIONS
 
Section 6.1 Conditions to the Company’s Obligations.
 
The obligation of the Company to sell and issue the Shares and to consummate the
other Transactions on the Closing Date shall be subject to the fulfillment (or
waiver by the Company) at or prior to the Closing of each of the following
conditions:
 
 
30

--------------------------------------------------------------------------------

 
 
(a) Performance of Obligations.  The Investor shall have performed in all
material respects each of its respective covenants and agreements contained in
this Agreement or the Transaction Documents and required to be performed at or
prior to the Closing.
 
(b) Representations and Warranties.  Each of the representations and warranties
of the Investor contained in this Agreement shall be true and correct on and as
of the Closing Date as if made on and as of such date (other than
representations and warranties which address matters only as of a certain date,
which shall be true and correct as of such certain date).
 
Section 6.2 Conditions to the Investor’s Obligations.
 
The obligation of the Investor to purchase the Shares and to consummate the
other Transactions on the Closing Date shall be subject to the fulfillment (or
waiver by the Investor) at or prior to the Closing of each of the following
conditions:
 
(a) No Order.  No court or other Governmental Authority having jurisdiction over
the Company or any of its Subsidiaries or the Investor shall have instituted,
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is then in effect and that (i) has the effect of
making illegal or otherwise prohibiting or invalidating consummation of any of
the Transactions or any provision of any Transaction Document or result or would
result in a Material Adverse Effect or (ii) seeks to restrain, prohibit or
invalidate the consummation of any of the Transactions or to invalidate any
provision of any Transaction Document.
 
(b) Company Approvals.  Each Company Approval (including shareholders’ approval
of the Amended Certificate and the Board approval of the Certificate of
Designation) shall have been obtained or made and shall be in full force and
effect to the extent that the failure to obtain or make such Company Approval
(i) has the effect of making illegal or otherwise prohibiting or invalidating
consummation of any of the Transactions or any provision of any Transaction
Document or (ii) would reasonably be expected, individually or together with
other Company Approvals that have not been obtained or made, to have a Material
Adverse Effect.
 
(c) Contractual Consents.  Each Company Contractual Consent shall have been
obtained and shall be in full force and effect to the extent that the failure to
obtain such Company Contractual Consent would reasonably be expected,
individually or together with other Company Contractual Consents that have not
been obtained, to have a Material Adverse Effect.
 
(d) Performance of Obligations.  The Company shall have performed in all
material respects each of its respective covenants and agreements contained in
this Agreement and each other Transaction Document and required to be performed
at or prior to the Closing.
 
(e) Representations and Warranties.  Each of the representations and warranties
of the Company contained in this Agreement shall be true and correct on and as
of the Closing Date as if made on and as of such date (other than
representations and warranties which address matters only as of a certain date,
which shall be true and correct as of such certain date).
 
 
31

--------------------------------------------------------------------------------

 
 
(f) No Other Material Adverse Effect.  Since the date of this Agreement, there
shall not have occurred any changes, events or developments that have had, or
would reasonably be expected, individually or in the aggregate, to have, a
Material Adverse Effect.
 
(g) Officer’s Certificate.  A certificate executed on behalf of the Company by a
senior executive officer of the Company to the effect that the conditions set
forth in paragraphs (b), (c), (d), (e) and (f) above have been satisfied, shall
have been delivered to the Investor.
 
(h) Opinions of Company Counsel. The Investor shall have received an opinion
from McKenna Long & Aldridge LLP, special Delaware and U.S. counsel to the
Company, in the form reasonably satisfactory to the Investor.
 
(i) Appointment of Investor Director. The Board shall have adopted a resolution
appointing the Investor Director on the Board with effect immediately after the
Closing.
 
(j) Shareholder Undertakings. The Investor shall have received duly executed
undertakings in the form attached as Exhibit F-1 and Exhibit F-2 hereto to the
Company or its Subsidiaries from Former Shareholders in connection with
resolving such Shareholders’ individual income tax payments and other matters
set forth therein.
 
(k) Subsidiary Undertakings. The Investor shall have received duly executed
undertakings in the form attached as Exhibit G to the Investor from Guangxi
Liuzhou Baicaotang Cedicine Limited in connection certain matters relating
广西柳州百草堂药业有限公司贵港分公司(Guangxi Liuzhou Baicaotang Medicine Limited, Guigang Branch),
广西柳州百草堂药业有限公司来宾分公司(Guangxi Liuzhou Baicaotang Medicine Limited, Laibing Branch)
and(广西柳州百草堂药业有限公司中药饮片厂(Guangxi Liuzhou Baicaotang Medicine Limited, Zhongyao
Yinpian Branch) set forth therein.
 
ARTICLE VII
INDEMNIFICATION
 
Section 7.1 Survival.
 
The respective representations, warranties, covenants and agreements of the
Company and the Investor set forth in this Agreement or any other Transaction
Document or in any exhibit, schedule, certificate or instrument or delivered
pursuant hereto or thereto (except covenants and agreements which are expressly
required to be performed and are performed in full on or prior to the Closing
Date) shall survive the Closing Date and the consummation of the Transactions
until the second anniversary, except that (i) the representations and warranties
set forth in Sections 3.1, 3.2, 3.3, 3.25 and 3.27 shall survive indefinitely
and (ii) the representations and warranties contained in Section 3.13 (the
representations and warranties referred to in clauses (i) and (ii) being
sometimes hereinafter collectively referred to as the “Surviving
Representations”) shall survive until the expiration of the applicable statute
of limitations set forth in the Code or other applicable Tax law.
 
 
32

--------------------------------------------------------------------------------

 
 
Section 7.2 Indemnification.
 
Subject to the limitations set forth in this Article VII, the Company shall
indemnify, defend and hold harmless the Investor, its members, managers,
officers, employees and Affiliates (collectively, the “Investor Indemnified
Parties”) from and against any and all losses, costs, damages, liabilities,
obligations, impositions, inspections, assessments, fines, deficiencies and
expenses (collectively, “Damages”) resulting from, in connection with or arising
out of (i) any inaccuracy in any representation or warranty of the Company
contained in this Agreement or any of the Transaction Documents or in any
exhibit, schedule, certificate or instrument attached or delivered pursuant
hereto or thereto or (ii) any breach of or default under any of the covenants or
agreements given or made by the Company in this Agreement or any of the
Transaction Documents, or in any exhibit, schedule, certificate or instrument
attached or delivered pursuant hereto or thereto; provided, however, that any
claim by any Investor Indemnified Party under (i) or (ii) above shall be made
before the second anniversary, except for a claim relating to a breach by the
Company of any of the Surviving Representations.  In determining the amount of
any Damages for which an Investor Indemnified Party may seek indemnification
under this Section 7.2, any materiality standard contained in a representation,
warranty or covenant of the Company shall be disregarded.
 
Section 7.3 Indemnification Procedures.
 
In the event an Investor Indemnified Party has a claim against the Company under
this Article VII, such Investor Indemnified Party shall deliver notice of such
claim (which claim shall be described with reasonable specificity in such
notice) with reasonable promptness to the Company.  The failure by such Investor
Indemnified Party to so notify the Company shall not relieve the Company from
any liability which it may have to such Investor Indemnified Party under this
Article VII, except to the extent that the Company demonstrates that it has been
actually prejudiced by such failure.  If the Company does not notify such
Investor Indemnified Party within thirty (30) calendar days following delivery
of such notice that the Company disputes its liability to such Investor
Indemnified Party under this Article VII, such claim specified by such Investor
Indemnified Party in such notice shall conclusively be deemed a liability of the
Company under this Article VII and the Company shall pay in same-day funds the
amount of such liability to such Investor Indemnified Party on demand or, in the
case of any notice in which the amount of the claim (or any portion thereof) is
estimated, on such later date when the amount of such claim (or such portion
thereof) becomes finally determined.  If the Company has timely disputed its
liability with respect to such claim, as provided above, such Investor
Indemnified Party and the Company shall proceed in good faith to negotiate a
resolution of such dispute subject to Section 9.5.
 
Section 7.4 Third-Party Claims.
 
In the event that an Investor Indemnified Party becomes aware of a third-party
claim which such Investor Indemnified Party believes may result in a demand for
indemnification pursuant to this Article VII, such Investor Indemnified Party
shall promptly notify the Company of such claim (with a copy to the independent
directors), and the Company shall be entitled, at the Company’s sole expense, to
assume the defense of such claim; provided, however, that (i) the Company
acknowledges in writing its obligation to indemnify, defend and hold harmless
all Investor Indemnified Parties against such claim pursuant to this Article
VII, (ii) such Investor Indemnified Party shall be entitled to
 
 
33

--------------------------------------------------------------------------------

 
 
participate, at the Investor Indemnified Party’s sole expense, in such defense
and (iii) the Company shall not settle such claim without the consent of such
Indemnified Party (which consent shall not be unreasonably withheld) unless such
settlement entails no payment of any kind by such Investor Indemnified Party and
provides for the complete release from all liabilities and claims of any kind of
such Investor Indemnified Party from such claim and the circumstances giving
rise to such claim; provided, further, however, that if the Company does not
elect to assume the defense of such claim pursuant to this sentence, then the
Company may participate, at the Company’s sole expense, in such defense.  In the
event that the Company has proposed any such settlement, the Company shall not
have any power or authority to object under any provision of this Article VII to
the amount of any claim by the Investor Indemnified Party for indemnity with
respect to such settlement.
 
Section 7.5 Tax Treatment of Indemnity Payments.
 
Any indemnity payments made hereunder by the Company to an Investor Indemnified
Party, shall be treated by the parties for all federal, state and local income
tax purposes as an adjustment to the Purchase Price paid by the Investor for the
Shares, and not as a dividend or other form of income payment from the Company
to the Investor.
 
ARTICLE VIII
FURTHER AGREEMENTS
 
Section 8.1 Public Announcements.
 
The Investor and the Company shall consult with each other before issuing any
press release or otherwise making any public statements with respect to the
execution and delivery of this Agreement or the Transaction Documents or any of
the Transactions, and shall not issue any such press release or make any such
public statement prior to reaching mutual agreement on the language of such
press release or such public statement, except as may otherwise be required by
applicable Law or stock exchange rule.
 
Section 8.2 Fees and Expenses.
 
(a) Except as otherwise specified in this Section 8.2 or agreed in writing by
the parties, all costs and expenses incurred in connection with this Agreement,
the Transaction Documents and the Transactions shall be paid by the party
incurring such cost or expense.
 
(b) On the Closing Date, the Investor will be entitled to deduct up to
US$400,000 from the Purchase Price as a non-accountable reimbursement (the
“Expense Reimbursement”) for certain reasonable legal and other expenses
incurred by the Investor in connection with the Transactions, and shall return
any unused Expense Reimbursement or Expense Reimbursement not supported by
invoices within three months after the Closing.
 
(c) In the event of termination of this Agreement due to Section 9.1(b), then
the Investor shall be entitled to a break-up fee of US$200,000.
 
 
34

--------------------------------------------------------------------------------

 
 
(d) The Company shall pay or promptly reimburse the Investor for any transfer
Taxes, document Taxes, stamp duty or other similar Taxes imposed in connection
with the issuance of the Shares or Conversion Shares to the Investor.
 
ARTICLE IX
GENERAL
 
Section 9.1 Termination. This Agreement may be terminated at any time prior to
the Closing:
 
(a) by mutual written consent of the Investor and the Company;
 
(b) by the Investor if there has been (i) a material breach of any of the
representations or warranties of the Company set forth in this Agreement that
would give rise to the failure of the condition set forth in Section 6.2(e) or
(ii) a material breach of any of the covenants or agreements of the Company set
forth in this Agreement, which breach has not been cured within ten (10)
Business Days following receipt by the Company of notice of such breach from the
Investor; provided that the Investor is not then in material breach of any
representation or warranty made by it in this Agreement.
 
(c) by the Company if there has been (i) a material breach of any of the
representations or warranties of the Investor set forth in this Agreement that
would give rise to the failure of the condition set forth in Section 6.1(d) or
(ii) a material breach of any of the covenants or agreements of the Investor set
forth in this Agreement, which breach has not been cured within ten (10)
Business Days following receipt by the Investor of notice of such breach from
the Company; provided that the Company is not then in material breach of any
representation or warranty made by it in this Agreement.
 
(d) by either the Investor or the Company if any permanent order, decree, ruling
or other action of a court or other competent authority restraining, enjoining
or otherwise preventing the consummation of any of the Transactions shall have
become final and non-appealable;
 
(e) by either the Investor or the Company if the Closing shall not have occurred
on or before March 31, 2011, unless the failure for the Closing to occur is the
result of a material breach of this Agreement by the Party seeking to terminate
this Agreement;
 
In the event of termination of this Agreement by either the Investor or the
Company, as provided in this Section 9.1, this Agreement shall forthwith become
void and there shall be no liability hereunder on the part of the Investor or
the Company, or their respective officers, directors, managers, members or
shareholders, except for Sections 8.2 and 9.1 and except that no such
termination shall relieve any Party of liability for any breach of any other
provision of this Agreement occurring prior to such termination.
 
Section 9.2 Notices.
 
Whenever any notice is required to be given hereunder, such notice shall be
deemed given only when such notice is in writing and is delivered by e-mail,
when received, by messenger or courier or, if sent by fax, when received.  All
notices, requests and other communications hereunder shall be delivered by
courier or messenger or shall be sent by e-mail or facsimile to the following
addresses:
 
 
35

--------------------------------------------------------------------------------

 
 
(i)  
If to the Investor, at the following address:

 
Milestone Longcheng Limited
318 Hu Nan Road
Shanghai 200031, PRC
Fax: (8621) 6437-9590
Attn: Ms. Yunli Lou
e-mail: yunli@mcmchina.com


with a copy by fax or messenger or courier or e-mail to:
 
Latham & Watkins
41st Floor, One Exchange Square
8 Connaught Place, Central
Hong King
Fax: (852) 2522-7006
Attn:  Mr. David T. Zhang, Esq.
e-mail: david.zhang@lw.com


 
(ii)  
If to the Company, at the following address:

 
China BCT Pharmacy Group, Inc.
No 102, Chengzhan Road
Liuzhou City, Guangxi Province, PRC
China
Phone:  +86 772 3638318
Fax:      +86 772 3611763
Attn:      Mr. Hui Tian Tang, Chairman & CEO
e-mail:   huitian.tang@china-bct.com


with a copy by fax or messenger or courier or e-mail to:
 
McKenna Long & Aldridge LLP
303 Peachtree Street, NE, Suite 5300
Atlanta, GA  30308  USA
Phone:  (404) 527-4990
Fax:      (404) 527-4198 and (404) 527-8890
Attn:     Mr. Thomas Wardell, Esq.
e-mail:   twardell@mckennalong.com


or to such other respective addresses as may be designated by notice given in
accordance with this Section 9.2.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 9.3 Complete Agreement; No Third-Party Beneficiaries.
 
This Agreement, the Company Disclosure Letter and the other Transaction
Documents constitute the entire agreement among the parties pertaining to the
subject matter hereof and supersede all prior agreements and understandings of
the parties in connection therewith.  Subject to Section 9.6, this Agreement,
other than Article VII, is not intended to confer upon any person other than the
Company and the Investor any rights or remedies hereunder.
 
Section 9.4 GOVERNING LAW.
 
THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS
THAT WOULD APPLY THE LAW OF ANY OTHER JURISDICTION.
 
Section 9.5 Arbitration.
 
Any dispute, controversy, claim or difference of any kind whatsoever arising out
of, relating to or in connection with this Agreement, or the breach, termination
or invalidity hereof (including the validity, scope and enforceability of this
arbitration provision) (the “Dispute”) shall first be attempted to be resolved
through discussions and consultations between the parties in good faith for a
period of thirty (30) days after written notice has been sent by any Party to
the other Party pursuant to the notice provisions set out in Section 11.6 (the
“Consultation Period”).
 
(a) If the Dispute remains unresolved upon expiration of the Consultation
Period, any Party may in its sole discretion elect to submit the matter to
arbitration with notice to any other Party or Parties (the “Arbitration
Notice”). The arbitration shall be conducted in Hong Kong and shall be
administered by the Hong Kong International Arbitration Centre (the “HKIAC”) in
accordance with the HKIAC Administered Arbitration Rules in force at the time of
the commencement of the arbitration. However, if such rules are in conflict with
the provisions of this Section 9.5, the provisions of this Section 9.5 shall
prevail.
 
(b) The language of the arbitration proceedings and written decisions or
correspondence shall be in English.
 
(c) The number of arbitrators shall be three. Each opposing party to a dispute
shall be entitled to appoint one arbitrator, and the third arbitrator shall be
jointly appointed by the disputing parties or, failing such agreement by thirty
(30) days after the appointment by each party of its arbitrator, the HKIAC shall
appoint the third arbitrator in accordance with the HKIAC Administered
Arbitration Rules in force at the time of the commencement of the arbitration.
 
(d) Any party to the Dispute shall be entitled to seek preliminary injunctive
relief, if possible, from any court of competent jurisdiction pending the
constitution of the arbitration tribunal.
 
 
37

--------------------------------------------------------------------------------

 
 
(e) The arbitrators shall decide any Dispute submitted by the parties to the
arbitration strictly in accordance with the substantive laws of New York and
shall not apply any other substantive law.
 
(f) The award of the arbitration tribunal shall be final and binding upon the
disputing parties, and the prevailing party or parties may apply to a court of
competent jurisdiction for enforcement of such award.
 
Section 9.6 Successor and Assigns.
 
This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of the parties hereto.  Subject to applicable securities
laws and terms and conditions thereof, the Investor may assign any of its rights
under this Agreement to any of its Affiliates (and such assignee shall have all
rights and benefits as the Investor), provided that each such assignee shall
make the representations and warranties under Article IV.  The Company may not
assign any of its rights under this Agreement without the prior written consent
of the Investor.  No Person other than the parties hereto and their successors
and permitted assigns is intended to be a beneficiary of this Agreement.


Section 9.7 Counterparts.
 
This Agreement may be executed in one or more counterparts and by different
parties in separate counterparts.  All such counterparts shall constitute one
and the same agreement and shall become effective when one or more counterparts
have been signed by each Party and delivered to the other Party.
 
Section 9.8 Remedies; Waiver.
 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.  No failure on the
part of any Party to exercise or delay in exercising any right hereunder shall
be deemed a waiver thereof, nor shall any single or partial exercise preclude
any further or other exercise of such or any other right.  Notwithstanding any
other provision of this Agreement, it is understood and agreed that remedies at
law would be inadequate in the case of any breach of the covenants contained in
this Agreement.  The Company and the Investor shall be entitled to equitable
relief, including the remedy of specific performance, with respect to any breach
or attempted breach of such covenants by the other Party.
 
Section 9.9 Severability.
 
Any invalidity, illegality or unenforceability of any provision of this
Agreement in any jurisdiction shall not invalidate or render illegal or
unenforceable the remaining provisions hereof in such jurisdiction and shall not
invalidate or render illegal or unenforceable such provisions in any other
jurisdiction.  The Company and the Investor shall endeavor in good faith
negotiations to replace any invalid, illegal or unenforceable provision with a
valid, legal and enforceable provision, the economic effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provision.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 9.10 Amendment; Waiver.
 
This Agreement may be amended only by agreement in writing of both parties.  No
waiver of any provision nor consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the Party to be
bound and then only to the specific purpose, extent and instance so provided.
 


 
[the next page is the signature page]
 
 
39

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and the Investor have caused this Agreement to
be executed by their respective officers thereunto duly authorized all as of the
date first written above.
 
 

  CHINA BCT PHARMACY GROUP, INC.            
By:
/s/ Tian Hui Tang       Name: Tian Hui Tang       Title: Chief Executive Officer
         

 

  MILESTONE LONGCHENG LIMITED            
By:
/s/ MILESTONE LONGCHENG LIMITED       Name: MILESTONE LONGCHENG LIMITED      
Title:          

 
 
40

--------------------------------------------------------------------------------

 
 
Exhibit A
to
Series A Convertible Preferred Shares
Purchase Agreement
 
Defined Terms
 
“Action or Proceeding” means any suit, action, proceeding (including any
compliance, enforcement or disciplinary proceeding), arbitration, formal or
informal inquiry, inspection, investigation or formal order of investigation of
complaint.
 
“Affiliate” has the meaning set forth in Rule 12b-2 under the Exchange Act as in
effect as on the date hereof.
 
“Amended Certificate” has the meaning set forth in the recitals.
 
 “Associate” shall mean, with respect to any Person, any Entity of which such
Person is a senior officer, director or partner, any trust or estate in which
such Person has a substantial beneficial interest or as to which such Person
serves as a trustee or in a similar capacity or any spouse, children,
grandchildren, parents, parents-in-law or siblings of such Person, or a trust
primarily for the benefit of any of the foregoing.
 
“Authorizing Resolution” has the meaning set forth in the recitals.
 
“Benefit Plan” means any bonus, incentive compensation, employment, deferred
compensation, pension, profit sharing, retirement, share purchase, share option,
share ownership, share appreciation rights, phantom share, leave of absence,
layoff, vacation, day or dependent care, legal services, cafeteria, life,
health, accident, disability, workmen’s compensation or other insurance,
severance, change of control, separation or other employee benefit plan,
practice, policy, agreement or arrangement of any kind, whether written or oral,
and whether or not required by applicable Laws.
 
“Board” means the Board of Directors of the Company.
 
“Business Day” shall mean a day other than Saturday or Sunday or other day on
which commercial banks in New York City, New York, Hong Kong or the People’s
Republic of China are authorized or required by law or other governmental action
to close and a day on which dealings are carried on for deposits in Dollars by
and among banks in the London interbank market.
 
“Capital Stock” means any shares in the capital of the Company.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company as currently in effect.
 
“Closing” has the meaning set forth in Section 2.2.
 
 
41

--------------------------------------------------------------------------------

 
 
“Closing Date” has the meaning set forth in Section 2.2.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Common Shares” means Common Shares in the Company with a par value of $0.001
per share.
 
“Company” has the meaning set forth in the preamble.
 
“Company Approvals” has the meaning set forth in Section 3.5(b).
 
“Company Contract” means any indenture, mortgage, deed of trust, lease,
contract, agreement, instrument or other undertaking or legally binding
arrangement (whether written or oral) to which the Company or any Subsidiary is
a party or by the Company or any Subsidiary or any of their respective
properties or assets is bound.
 
“Company Contractual Consents” has the meaning set forth in Section 3.5(c).
 
“Contingent Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument or arrangement (whether
in writing or otherwise) to which such Person is a party or by which it or any
of such Person’s property is bound.
 
“Contractual Consent” applicable to a specified Person in respect of a specified
matter means any consent required to be obtained by such Person from any other
Person party to any Contractual Obligation to which such first Person is a party
or by which it is bound in order for such matter to occur or exist without
resulting in the occurrence of a default or event of default or termination, the
creation of any lien, the triggering of any decrease in the rights of such first
Person, any increase in the obligations of such first Person or any other
consequence adverse to the interests of such first Person, under any provision
of such Contractual Obligation.
 
“Contractual Obligation” means, as to any Person, any obligation arising out of
any indenture, mortgage, deed of trust, contract, agreement, insurance policy,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (including, without limitation, any debt
security issued by such Person).
 
“Conversion Shares” means any Common Shares issued upon conversion of any of the
Shares pursuant to Article 4 of the Certificate of Designation.
 
“Convertible Securities” means any securities or obligations that are
convertible into or exchangeable for shares of Capital Stock.
 
“Damages” has the meaning set forth in Section 7.2.
 
“Disclosure Schedule” means the schedule dated the date hereof delivered by the
Company to the Investor, which schedule relates to this Agreement and is
designated therein as the Disclosure Schedule of the Company for the purposes
hereof.
 
 
42

--------------------------------------------------------------------------------

 
 
 “Employee Share Options” means any stock options granted pursuant to the Share
Incentive Plan, the stock options agreement between the Company and Hui Tian
Tang dated June 27, 2010, the stock options agreement between the Company and
Xiao Yan Zhang dated June 27, 2010, and the stock options agreements between the
Company and each of Eng Leong Lee, Simon Choi and Man Wai Chiu dated July 16,
2010 .
 
“Entity” means any corporation, partnership, limited liability company, joint
venture, association, partnership, business trust or other Entity.
 
“Environmental Law” means any foreign, federal, state or local law, statute,
permits, orders, rule or regulation or the common or decisional law relating to
the environment or occupational health and safety, including, without
limitation, any statute, regulation or order pertaining to (i) treatment,
storage, disposal, generation and transportation of industrial, toxic or
hazardous substances or solid or hazardous waste; (ii) air, water and noise
pollution; (iii) groundwater and soil contamination; (iv) the release or
threatened release into the environment of industrial, toxic or hazardous
substances, or solid or hazardous waste, including, without limitation,
emissions, discharges, injections, spills, escapes or dumping of pollutants,
contaminants or chemicals; (v) the protection of wildlife, marine sanctuaries
and wetlands, including, without limitation, all endangered and threatened
species; (vi) storage tanks, vessels and containers; (vii) underground and other
storage tanks or vessels, abandoned, disposed or discarded barrels, containers
and other closed receptacles; (viii) health and safety of employees and other
persons; and (ix) manufacture, processing, use, distribution, treatment,
storage, disposal, transportation or handling of pollutants, contaminants,
chemicals or industrial, toxic or hazardous substances or oil or petroleum
products or solid or hazardous waste.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
“Expense Reimbursement” has the meaning set forth in Section 8.2(b).
 
“Financial Statements” has the meaning set forth in Section 3.6(b).
 
 “Former Shareholders” means Hui Tian Tang, You Ru Jiang, Chun Lin Liu, Wen De
Wei, Bang Fu Wang, Ming An Zhao, Qing Qiu Zhang, Xiao Jian Yang, Yuan Gang Meng,
Qi Feng Jiang, Wen Heng He, Gong Chun Liu, Jun Wen Jia, Yu Jing Tan, Jing Hua Li
and Yuan Jian Ye, former shareholders of Guangxi Liuzhou Baicaotang Medicine
Limited.
 
“GAAP” has the meaning set forth in Section 3.6(b)
 
“Governmental Authority” means any government or political subdivision or
department thereof, any governmental or regulatory body, commission, board,
bureau, agency or instrumentality, or any court or arbitrator or alternative
dispute resolution body, in each case whether federal, state, local, foreign or
supranational, as well as any applicable self regulatory body.
 
“Hazardous Materials” shall mean any chemical pollutant, contaminant, pesticide,
petroleum or petroleum product or by-product, radioactive substance, solid
waste, special, dangerous or toxic waste, hazardous or toxic substance, chemical
or material regulated, limited or prohibited under any Environmental Law.
 
 
43

--------------------------------------------------------------------------------

 
 
“Hong Kong” means the Special Administrative Region of Hong Kong.
 
“Indebtedness” shall mean as to any Person (a) all obligations of such Person
for borrowed money (including without limitation, reimbursement and all other
obligations with respect to surety bonds, unfunded credit commitments, letters
of credit and bankers’ acceptances, whether or not matured), (b) all
indebtedness, obligations or liability of such Person (whether or not evidenced
by notes, bonds, debentures or similar instruments) whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several, that should be classified as liabilities in
accordance with GAAP, including without limitation, any items so classified on a
balance sheet and any reimbursement obligations in respect of letters of credit
or obligations in respect of bankers acceptances, (c) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
accounts payable and accrued commercial or trade liabilities arising in the
ordinary course of business, (d) all interest rate and currency swaps, caps,
collars and similar agreements or hedging devices under which payments are
obligated to be made by such Person, whether periodically or upon the happening
of a contingency, (e) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (whether or not the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property), (f) all obligations of such Person under leases which have
been or should be, in accordance with GAAP, recorded as capital leases, (g) all
indebtedness secured by any Lien (other than Liens in favor of lessors under
leases) on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the credit of that Person, and (h) any Contingent
Obligation of such Person incurred in respect of any Indebtedness referred to in
(a) to (g) above.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.12.
 
“Interest Coverage Ratio” shall mean earnings before interest and taxes for the
most recent four consecutive fiscal quarters ending prior to the date of such
determination for which financial statements are in existence, divided by
interest expense for the same period.
 
“Investment” in a Person shall mean any debentures, notes and other evidences of
Indebtedness, shares, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), partnership interests,
membership interests, joint venture interests or other debt or equity interests
issued by, or representing obligations of or interests in, such Person.
 
“Investor” has the meaning set forth in the Preamble.
 
“Investor Director” has the meaning set forth in Section 5.8(a).
 
“Investor Indemnified Party” has the meaning set forth in Section 7.2.
 
“Issuance Notice” has the meaning set forth in Section 5.9(a).
 
 
44

--------------------------------------------------------------------------------

 
 
“Law” means any judgment, order (whether temporary, preliminary or permanent),
writ, injunction, decree, statute, rule, regulation, notice, law or ordinance
and shall also include any regulations of any applicable self regulatory
organizations.
 
“Leased Real Property” has the meaning set forth in Section 3.15(a)
 
“Leases” has the meaning set forth in Section 3.15(a)
 
“License” means any license, franchise, permit, privilege, immunity, approval or
other authorization required to be obtained under any applicable Law from any
applicable Governmental Authority.
 
“Liens” means security interests, liens, claims, pledges, mortgages, options,
rights of first refusal, agreements, limitations on voting rights, charges,
easements, servitudes, encumbrances and other restrictions of any nature
whatsoever.
 
“Material Adverse Effect” means a material adverse effect on (i) the ability of
the Company to consummate any of the Transactions or to perform any of its
obligations under any of the Transaction Documents or (ii) the businesses,
assets (including licenses, franchises and other intangible assets),
liabilities, financial condition, operating income or prospects of the Company
and its Subsidiaries, taken as a whole.
 
 “Net Purchase Price” has the meaning set forth in Section 2.1.
 
 “OFAC” means the Office of Foreign Assets Control of the US Department of the
Treasury.
 
“Organizational Document” means, with respect to any Entity. any certificate or
Certificate of Incorporation, memorandum or articles of association, by-laws,
partnership agreement, limited liability agreement, operating agreement, trust
agreement or other agreement, instrument or document governing the affairs of
such Entity.
 
“Person” means any individual, Entity, unincorporated association or
Governmental Authority.
 
“PRC” means the People’s Republic of China, but for purpose of this Agreement,
does not include Taiwan and the Special Administrative Regions of Hong Kong and
Macau.
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Qualified Public Offering” means a firmly committed underwritten public
offering of the Common Shares (or equity securities of an entity that holds all
or substantially all the share capital of the Company) pursuant to an effective
registration statement filed under the United States Securities Act of 1933, as
amended or under other comparable applicable Law for jurisdictions outside of
the United States in which (a) the Common Share is listed on the NASDAQ Global
Market, the New York Stock Exchange or an internationally recognized exchange
approved by the Majority Holders, (b) the gross proceeds received by the Company
and the shareholders participating in the offering are no less than
US$60,000,000, (c) the market capitalization of the offering entity immediately
after the offering is no less than US$300,000,000, and (d) the number of
securities of the offering entity which are publicly traded immediately after
the offering is no less than 20% of the total issued share capital of the
offering entity.
 
 
45

--------------------------------------------------------------------------------

 
 
“Recent Balance Sheet” means the consolidated balance sheet of the Company and
its consolidated subsidiaries as of September 30, 2010 included in the Financial
Statements.
 
“Registered Intellectual Property Rights” has the meaning set forth in
Section 3.11.
 
“Registration Rights Agreement” means a Registration Rights Agreement dated as
of the Closing Date between the Company and the Investor substantially in the
form attached hereto as Exhibit D hereto.
 
“Related Party” means (i) any shareholder of the Company or any Subsidiary of
the Company (other than the Company or another Subsidiary thereof), (ii) any
Affiliate of any Person described in clause (i) (other than the Company or any
of its Subsidiaries), (iii) any officer, director, employee or consultant of any
Person described in clause (i) or (ii), or (iv) or any Associate of any Person
described in clause (iii).
 
“Related-Party Transaction” shall mean any transaction, agreement or arrangement
involving the Company or any of its Subsidiaries, on the one hand, and any
Related Party, on the other hand.
 
“Sanctioned Entity” shall mean (i) the government of or an agency of the
government of, (ii) an organization directly or indirectly controlled by, or
(iii) a person resident in a country that is subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.ustreas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.
 
“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Reports” has the meaning set forth in Section 3.6(a).
 
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Shareholders” means Xiao Yang Zhang and Former Shareholders.
 
 
46

--------------------------------------------------------------------------------

 
 
“Shareholders Agreement” means the Shareholders Agreement dated as of the
Closing Date among the Company, the Investor and Shareholders substantially in
the form attached hereto as Exhibit E hereto.
 
“Share Incentive Plan” means the Company’s 2010 Omnibus Securities and Incentive
Plan.
 
“Share Purchase Rights” means any options, warrants, awards or other rights
exercisable for the purchase or acquisition of shares of Capital Stock or
Convertible Securities.
 
“Shares” has the meaning set forth in the Preamble.
 
“Subsidiary” means any Entity of which the Company (either alone or through or
together with one or more other Subsidiaries) (x) owns, directly or indirectly,
more than 50% of the stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such Entity, (y) is a general partner, managing member,
trustee or other Person performing similar functions or (z) has control (as
defined in Rule 405 under the Securities Act), which shall include any
consolidated variable interest entities.
 
“Surviving Representations” has the meaning set forth in Section 7.1.
 
“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with respect to any Tax, including,
without limitation, any information return, claim for refund, amended return or
declaration of estimated Tax.
 
“Tax” means any tax, governmental fee or other like assessment or charge of any
kind whatsoever (including any tax imposed under Subtitle A of the Code and any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sale, bulk sales, use, real property, personal property, ad valorem, value
added, transfer, franchise, profits, license, withholding tax on amounts paid,
withholding, payroll, employment, excise severance, stamp, capital stock,
occupation, property, environmental or windfall profits tax, premium, custom,
duty or other tax or assessment), together with any interest, penalty, addition
to tax or additional amount thereto, imposed by any Governmental Authority.
 
“Taxing Authority” means any Governmental Authority (domestic or foreign)
responsible for the imposition of any Tax.
 
“Transaction Documents” means this Agreement, the Certificate of Designation,
the Authorizing Resolution, the Registration Rights Agreement, the Shareholders
Agreement and any other agreements, instruments or documents executed and
delivered by the Company pursuant hereto or thereto.
 
“Transactions” means the purchase and sale of the Shares and the other
transactions contemplated by the Transaction Documents.
 
“Treasury Regulations” means the final and temporary regulations promulgated by
the United States Treasury Department from time to time under the Code.
 
“USD,” “Dollars” or “US$” means the lawful currency of the United States of
America.
 
 
47

--------------------------------------------------------------------------------

 
 
Exhibit B-1 
 
Amended and Restated Certificate of Incorporation
 
 
 
48

--------------------------------------------------------------------------------

 
 
Exhibit B-2 
 
Authorizing Resolutions
 
 
 
49

--------------------------------------------------------------------------------

 
 
Exhibit B-3 
 
Certificate of Designation
 
 
 
50

--------------------------------------------------------------------------------

 
 
Exhibit C 
 
Reserved
 
 
 
51

--------------------------------------------------------------------------------

 
 
Exhibit D 
 
Registration Rights Agreement
 
 
 
52

--------------------------------------------------------------------------------

 
 
Exhibit E 
 
Shareholders Agreement
 
 
 
53

--------------------------------------------------------------------------------

 
 
Exhibit F-1
 
Shareholder Undertakings
 
 
 
54

--------------------------------------------------------------------------------

 
 
Exhibit F-2
 
Shareholder Undertakings
 
 
 
55

--------------------------------------------------------------------------------

 
 
Exhibit G


Subsidiary Undertakings
 
 
56

--------------------------------------------------------------------------------